DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the Claims, Drawings, and Specification received on 05/31/2022 have overcome each and every objection and rejection previously set forth in the non-final office action mailed 05/11/2022.
Drawings
The drawings were received on 05/31/2022.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Bowersox on 06/07/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as follows: 
In line 10, “a bottom top surface” is changed to --a bottom surface--;
In lines 18-19, “an accommodated fluid-carrying duct” is changed to --the fluid-carrying duct--;
In line 21, “a fluid-carrying duct” is changed to --the fluid carrying duct--.
Claim 2 is amended as follows:
In lines 1-2, “a fluid-carrying duct” is changed to --the fluid-carrying duct--.
Claim 5 is amended as follows:
In line 3, “a fluid-carrying duct” is changed to --the fluid-carrying duct--.
Claim 7 is amended as follows:
In lines 1-2, “the electromagnet” is changed to --an electromagnet--.
Claim 10 is amended as follows:
In line 7, “an accommodated fluid-carrying duct” is changed to --the fluid-carrying duct--;
In line 9, “a fluid-carrying duct” is changed to --the fluid-carrying duct--.
Claim 15 is new:
--The clamp according to claim 3, wherein a difference in degrees between the first and the second angle is less than or equal to 360° divided by a sum of the two pluralities of sectors.--

Reasons for Allowance
Claims 1-3, 5-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combinations set forth in the independent claims.
Further regarding claims 1 and 2, in claim 1, the language “the clamp element is configured to accommodate a fluid-carrying duct”, “the clamp element is configured to compress the fluid-carrying duct”, and “the clamp element is configured, in a working state, to accommodate the fluid-carrying duct” does not require a fluid-carrying duct. The claim merely requires that the clamp be capable of accommodating and compressing a fluid-carrying duct. Claim 2 requires the fluid-carrying duct due to the language “wherein the fluid-carrying duct is accommodated in the clamp element”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753